


 

Option #___

<<Shares_Granted>> Shares

L-1 IDENTITY SOLUTIONS, INC.

2002 EQUITY INCENTIVE PLAN

Nonqualified Stock Option Certificate and Agreement

L-1 Identity Solutions, Inc. (the “Company”), a Delaware corporation, pursuant
to the 2002 Equity Incentive Plan (the “Plan”) assumed by the Company in
accordance with the Agreement and Plan of Reorganization (the “Merger
Agreement”) dated as of January 11, 2006, as amended, by and among the Company,
a wholly-owned subsidiary of the Company and Identix Incorporated (“Identix”)
hereby issues to the Optionee named below a nonqualified stock option (the
“NQO”), to purchase the number of shares of Common Stock, $.001 par value (the
“NQO Shares”), of the Company set forth below, exercisable on the following
terms and conditions.

 

Name of Optionee:

 

<<First_Name>> <<Last_Name>>

Social Security No.:

 

<<Social Security Number>>

Number of NQO Shares:

 

<<Shares_Granted>>

Type of Option:

 

Nonqualified Stock Option

Exercise Price:

 

<<Option_Price>> per share

Effective Date:

 

<<Option_Date>>

Vesting/Time of Exercise:

 

Subject to the provisions of the Nonqualified Stock Option Agreement to which
this Certificate is attached, this NQO shall be exercisable cumulatively to the
extent of 1/4 of the total number of NQO Shares annually on each anniversary
date of the Effective Date.

Term:

 

This NQO shall terminate ten years from the Effective Date, subject to earlier
termination as provided in the Nonqualified Stock Option Agreement to which this
Certificate is attached.

TRANSFER OF THE OPTION REPRESENTED BY THIS CERTIFICATE IS RESTRICTED IN
ACCORDANCE WITH THE ATTACHED NONQUALIFIED STOCK OPTION AGREEMENT.

 

 

--------------------------------------------------------------------------------






By signing below, each of the Company and the Optionee agrees to the foregoing
and to the attached Nonqualified Stock Option Agreement, which is incorporated
herein by reference.

 

L-1 IDENTITY SOLUTIONS, INC.

 

OPTIONEE

 

 

 

By: 



 

 

 

Robert V. LaPenta

 

Signature

 

Chairman, President & CEO

 

 

 

 

 

 

 

 

 

 

Printed Name

 

 

2

 

--------------------------------------------------------------------------------






2002 EQUITY INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”, is made and entered
into as of <<Option_Date>> between L-1 Identity Solutions, Inc., a Delaware
corporation (the “Company”), and <<First_Name>> <<Last_Name>> (the “Optionee”).

THE PARTIES AGREE AS FOLLOWS:

1.

Grant of Option and Effective Date

1.1 Grant. The Company hereby grants to Optionee pursuant to the Company’s 2002
Equity Incentive Plan (the “Plan”), a copy of which is attached to this
Agreement as Exhibit 1, a nonqualified stock option (the “NQO”) to purchase all
or any part of an aggregate <<Shares_Granted>> shares (the “NQO Shares”) of the
Company’s common stock (the “Common Stock”) on the terms and conditions set
forth herein and in the Plan, the terms and conditions of the Plan being hereby
incorporated into this Agreement by reference.

1.2 Effective Date. The effective date of this Agreement is <<Option_Date>> (the
“Effective Date”).

2.

Exercise Price. The exercise price for purchase of the shares of Common Stock
covered by this NQO shall be <<Option_Price>> per share.

3.

Term. This NQO shall terminate ten years from the Effective Date.

4.

Adjustment of NQOs. The Company shall adjust the number and kind of shares and
the exercise price thereof in certain circumstances in accordance with the
provisions of the Plan.

5.

Exercise of Options.

5.1 Vesting; Time of Exercise. The NQO shall be exercisable cumulatively to the
extent of 1/4 of the total number of NQO Shares annually on each anniversary
date of the Effective Date. The NQO may not be exercised for a fraction of a
share.

5.2 Exercise After Termination of Employment. This NQO may be exercised after
termination of Optionee’s employment by the Company only in accordance with the
provisions of the Plan.

5.3 Manner of Exercise. Optionee may exercise this NQO, or any portion of this
NQO, by giving written notice to the Company at its principal executive office,
to the attention of the officer of the Company designated by the Plan
Administrator or in

 

 

--------------------------------------------------------------------------------






such other manner as may then be acceptable to the Company, accompanied by a
copy of a form of stock purchase agreement or exercise notice as shall then be
acceptable to the Company, payment of the exercise price and payment of any
applicable withholding or employment taxes. The date the Company receives
written notice of an exercise hereunder accompanied by payment will be
considered as the date this NQO was exercised.

Promptly after receipt of written notice of exercise of the NQO, the Company
shall, without stock issue or transfer taxes to Optionee or other person
entitled to exercise, deliver to Optionee or other person a certificate or
certificates for the requisite number of NQO Shares (the “Exercised Shares”). An
Optionee or permitted transferee of an Optionee shall not have any privileges as
a shareholder with respect to any NQO Shares covered by the option until the
date of issuance of a stock certificate.

5.4 Payment. Payment in full, in cash or check payable to the Company, shall be
made for all NQO Shares purchased at the time written notice of exercise of the
NQO is given to the Company, and proceeds of any payment shall constitute
general funds of the Company. In addition, provided that a public market exists
for the NQO Shares, the Administrator may permit payment to be made through a
“same day sale” commitment from the Optionee and a broker-dealer that is a
member of the National Association of Securities Dealers (an “NASD Dealer”)
under which the Optionee irrevocably elects to exercise the NQO and the NASD
Dealer irrevocably commits to forward an amount equal to the exercise price,
directly to the Company, upon receipt of the NQO Shares.

6.

Nonassignability of NQO. This NQO is not assignable or transferable by Optionee
except by will or by the laws of descent and distribution. During the life of
Optionee, the NQO is exercisable only by Optionee. Any attempt to assign,
pledge, transfer, hypothecate or otherwise dispose of this NQO in a manner not
herein permitted, and any levy of execution, attachment, or similar process on
this NQO, shall be null and void; except that the NQO may be transferred and
exercised in accordance with a Qualified Domestic Relations Order.

7.

Restriction on Issuance of Shares. The Company shall not be obligated to sell or
issue any Exercised Shares pursuant to this Agreement if such sale or issuance,
in the opinion of the Company and the Company’s counsel, might constitute a
violation by the Company of any provision of law, including without limitation
the provisions of the Securities and Exchange Act of 1933, as amended. The
Company shall not be obligated to take any affirmative action in order to cause
the grant or exercise of this option or the issuance or sale of any Exercised
Shares pursuant thereto to comply with any law.

8.

Restriction on Transfer. The Company may impose restrictions upon the sale,
pledge or other transfer of Exercised Shares (including the placement of
appropriate legends on stock certificates) if, in the judgment of the Company
and the Company’s counsel, such restrictions are necessary or desirable in order
to achieve compliance with the provisions of the Act, the securities laws of any
state, or any other law.

 

 

4

 

--------------------------------------------------------------------------------






9.

Stock Certificate Restrictive Legends. Stock certificates evidencing Exercised
Shares may bear such restrictive legends as the Company and the Company’s
counsel deem necessary or advisable under applicable law or pursuant to this
Agreement.

10.

Representations, Warranties, Covenants and Acknowledgments of Optionee Upon
Exercise of NQO. Optionee hereby agrees that in the event that the Company and
the Company’s counsel deem it necessary or advisable in the exercise of their
discretion, the issuance of Exercised Shares may be conditioned upon certain
representations, warranties, and acknowledgments by the person exercising the
NQO (the “Purchaser”), including, without limitation, the following:

10.1 Access to Information. Purchaser has had the opportunity to ask questions
of, and to receive answers from, appropriate executive officers of the Company
with respect to the terms and conditions of the transaction contemplated hereby
and with respect to the business, affairs, financial conditions, and results of
operations of the Company. Purchaser has had access to such financial and other
information as is necessary in order for Purchaser to make a fully-informed
decision as to investment in the Company by way of purchase of the Exercised
Shares, and has had the opportunity to obtain any additional information
necessary to verify any of such information to which Purchaser has had access.

10.2 Tax Advice. The Company has made no representations or warranties to
Purchaser with respect to the income tax consequences of the transactions
contemplated by this Agreement and Purchaser is in no manner relying on the
Company or the Company’s representatives for an assessment of such tax
consequences.

11.

Assignment; Binding Effect. Subject to the limitations set forth in this
Agreement, this Agreement shall be binding upon and inure to the benefit of the
executors, administrators, heirs, legal representatives, and successors of the
parties hereto; provided, however, that Optionee may not assign any of
Optionee’s rights under this Agreement except in accordance with Section 6.

12.

Damages. Optionee shall be liable to the Company for all costs and damages,
including incidental and consequential damages, resulting from a disposition of
shares which is not in conformity with the provisions of this Agreement.

13.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.

 

 

5

 

--------------------------------------------------------------------------------






14.

Notices. All notices and other communications under this Agreement shall be in
writing. Unless and until Optionee is notified in writing to the contrary, all
notices, communications and documents directed to the Company and related to the
Agreement, if not delivered by hand, shall be mailed, addressed as follows:

L-1 Identity Solutions, Inc.

177 Broad Street

Stamford, Connecticut 06901

Attention: Executive Vice President, Chief Financial Officer and Treasurer

Unless and until the Company is notified in writing to the contrary, all
notices, communications and documents intended for Optionee and related to this
Agreement, if not delivered by hand, shall be mailed to Optionee’s last known
address as shown on the Company’s books. Notices and communications shall be
mailed by first class mail, postage prepaid; documents shall be mailed by
registered mail, return receipt requested, postage prepaid. All mailings and
deliveries related to this Agreement shall be deemed received only when actually
received.

15.

Interpretation. The Optionee hereby acknowledges that in the event of any
ambiguity concerning the interpretation of this Agreement and the Plan, the
terms and conditions of the Plan shall govern.

16.

Online Administration; Acceptance. If the Company has designated an online
service provider, such as E*Trade, to provide for online administration of this
NQO, the Optionee shall be required to use such designated online service
provider for (a) online acceptance of this Agreement and (b) administration of
this NQO. Should an Optionee want to decline this Agreement, written notice must
be provided to the Executive Vice President, Chief Financial Officer and
Treasurer at the address above.

 

 

6

 

--------------------------------------------------------------------------------






EXHIBITS

Exhibit 1

2002 Equity Incentive Plan

 

 

--------------------------------------------------------------------------------